Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 9,948,974 in view of Menzel et al. (US 2014/0013100). 
Regarding independent claims 1, 8 and 15, Claim 21 of 9,948,974 discloses a method for pairing a first device with a second device, comprising: receiving, by the first device, a series of images corresponding to a graphic image or object having a shape that changes over time, the series of images being associated with the second device for pairing with the second device, and the series of images being displayed on the second device; recognizing, by the first device, the series of images associated with the second device; and pairing with the second device, if the series of images associated with the second device is recognized.
9,948,974 does not disclose wirelessly communicating between the first device and the external second device: receiving, by a camera of the first device, the graphic pattern; and 
Menzel et al. (US 2014/0013100) discloses that it was known to wirelessly communicating between the first device and the external second device (See Fig 5A-5D [0061]);
based on the wireless communication, causing, by the first device, a graphic pattern to be displayed on a display of the external second device (See Fig 1 and [0049] capturing an image on the display of a second device using a camera on the first device), 
receiving, by a camera of the first device, the graphic pattern; recognizing, by the first device, the graphic pattern associated with the external second device ([0049] capturing an image on the display of a second device using a camera on the first device)); and
wirelessly transferring data between the first device and the external second device based on the recognized graphic pattern (See Fig 1 element 140 establishing a data connection with the second device using the information determined from the image.).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of 9,948,974 with the known methods of Menzel predictably resulting in the features set forth in claims 1, 8 and 15 by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of applying a pairing technique to wireless devices.

Claims 2-7, 9-14 and 16-20 correspond to the features of claims 22-25, 27-33, 35-38 and 40. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,516,910 in view of Menzel et al. (US 2014/0013100). 
Regarding independent claims 1, 8 and 15, Claim 1 of 10,516,910 discloses a method for pairing a first device with an external second device, comprising: launching, by the first device, an application for pairing with the second device; receiving, by a camera unit of the first device, a dynamic graphic pattern having a shape that changes over time, the dynamic graphic pattern being displayed on a display of the second device; recognizing, by the first device, the dynamic graphic pattern associated with the second device, wherein the dynamic graphic pattern distinguishes the second device from other devices: and pairing with the second device based on the recognized dynamic graphic pattern, wherein the dynamic graphic pattern includes information associated with the second device for pairing with the second device.
10,516,910 does not disclose wirelessly communicating between the first device and the external second device: receiving, by a camera of the first device, the graphic pattern; and wirelessly transferring data between the first device and the external second device based on the recognized graphic pattern
Menzel et al. (US 2014/0013100) discloses that it was known to wirelessly communicating between the first device and the external second device (See Fig 5A-5D [0061]);
based on the wireless communication, causing, by the first device, a graphic pattern to be displayed on a display of the external second device (See Fig 1 and [0049] capturing an image on the display of a second device using a camera on the first device), 

wirelessly transferring data between the first device and the external second device based on the recognized graphic pattern (See Fig 1 element 140 establishing a data connection with the second device using the information determined from the image.).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of 10,516,910 with the known methods of Menzel predictably resulting in the features set forth in claims 1, 8 and 15 by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of applying a pairing technique to wireless devices.

Claims 2-7, 9-14 and 16-20 correspond to the features of claims 2-23. 



Allowable Subject Matter
Claims 1-20 are indicated as allowable with respect to the prior art.

The following is an examiner’s statement of reasons for allowance:


The closest prior art Menzel et al. (US 2014/0013100) discloses that it was known to 
wirelessly communicating between the first device and the external second device (See Fig 5A-5D [0061]);
based on the wireless communication, causing, by the first device, a graphic pattern to be displayed on a display of the external second device (See Fig 1 and [0049] capturing an image on the display of a second device using a camera on the first device), 
receiving, by a camera of the first device, the graphic pattern; recognizing, by the first device, the graphic pattern associated with the external second device ([0049] capturing an image on the display of a second device using a camera on the first device)); and
wirelessly transferring data between the first device and the external second device based on the recognized graphic pattern (See Fig 1 element 140 establishing a data connection with the second device using the information determined from the image.).
The prior art, however, does not disclose a dynamic graphic pattern to be displayed on a display of the external second device, the dynamic graphic pattern having a shape that changes over time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON

Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425